—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Feldman, J.), rendered June 17, 1999, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The trial court properly exercised its discretion in making its Sandoval ruling (see People v Sandoval, 34 NY2d 371; People v Mattiace, 77 NY2d 269; People v Rahman, 46 NY2d 882).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]), or without merit. Ritter, J.P., Altman, Smith and Goldstein, JJ., concur.